DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This Office action is based on the amendment filed July 5, 2022, for the 15/733,706 application, which is being examined under the first inventor to file provisions of the AIA .
The amendments to claims 1 and 18-20; the cancellation of claims 9-16 and the addition of claim 22 are noted.
Claims 1, 8, and 18-22 are pending and have been fully considered.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with James Crawford on July 25, 2022.  
The application has been amended as follows: 

Please cancel claim 21.

Please add claim 23 as follows:

23.  A calcined composition consisting of: 
-CoxMoyOz, 
wherein x ranges from 0.5 to 2.0, y ranges from 0.5 to 2.0, and z ranges from 3.5 to 4.5, 
wherein said calcined composition is essentially free of catalytically-active amounts of beta-molybdenum carbide (-Mo2C), 
wherein said calcined composition is essentially free of catalyst-promoting amounts of an alkaline metal promoter or alkaline earth metal promoter; 
wherein the calcined composition is in the form of a pellet; and 
wherein the pellets are not subjected to mechanical deformation subsequent to calcination.

The following is an examiner’s statement of reasons for allowance: See applicant’s arguments in the response after final action filed July 5, 2022.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN A MCCAIG whose telephone number is (571)270-5548. The examiner can normally be reached Monday to Friday 8 to 4:30 Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRIAN A MCCAIG/Primary Examiner, Art Unit 1772   
July 28, 2022